Citation Nr: 1313260	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-27 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability, to include psoriasis, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the right foot and right shoulder, to include as secondary to a skin disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and J.R., S.R., and L.R.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1968 to March 1970.  

The bilateral hearing loss, tinnitus, and skin disability appeals come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Houston, Texas, which reopened the skin disability claim and denied all the claims on the merits.  The arthritis appeal comes before the Board on appeal from a January 2011 rating decision.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Regardless of the RO's decision to reopen service connection for the skin disability claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The Veteran also appealed the issue of service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  The RO granted service connection in a September 2010 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran disagreed with the effective date assigned, but has indicated that his disagreement was resolved in September 2010 with a grant of an earlier effective date.  Therefore, the issue has been resolved and is not in appellate status.  

Evidence has been received subsequent to the final consideration of the claims by the RO.  In April 2013, the appellant's representative waiver initial RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The Veteran and his family testified before the undersigned at an October 2012 videoconference hearing.  A transcript has been associated with the file.

The issues of service connection for a skin disability and for arthritis of the shoulder and foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Unappealed rating decisions dated in June 1991 and December 1994, of which the Veteran was notified in July 1991 and December 1994 respectively, denied the Veteran's original claim of entitlement to service connection for a skin disability of the feet.

2.  Additional evidence received since the June 1991 and December 1994 rating decisions is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a skin disability.

3.  The Veteran did not have a right ear hearing loss disability at the time he filed his claim or thereafter.

4.  The Veteran's left ear hearing loss disability was not present during service, is not related to service, to include combat noise exposure, nor was it manifest within one year of separation from service.

5.  The Veteran's tinnitus was not present during service, is not related to service, to include combat noise exposure, nor was sensorineural hearing loss manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The June 1991 and December 1994 rating decisions, denying the claim of service connection for a skin disability of the feet, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received for the claim of entitlement to service connection for a skin disability of the feet; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

New and material evidence specifically addressing the skin disability issue has been received.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An October 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's service connection claims in March 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran was afforded a November 2007 medical examination to obtain an opinion as to whether his hearing loss or tinnitus was the result of in-service combat noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

II. New and Material Evidence

The Veteran brought an original claim for service connection for a skin disability of the feet in February 1991.  That claim was denied in a June 1991 rating decision.  He was provided notice of the decision and his procedural and appellate rights in July 1991.  The Veteran filed no response and no evidence was received within one year of the July 1991 notice.  The Veteran had also filed a claim for herbicide exposure in February 1991.  The RO issued another rating decision denying the claim in December 1994 on the basis of herbicide exposure.  He was provided notice of the decision and his procedural and appellate rights in December 1994.  Once again, the Veteran filed no response and no evidence was received within one year of the December 1994 notice.  The June 1991 and December 1994 decisions are final.  38 U.S.C.A. §§ 7104, 7105.  

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated and the claim will be addressed de novo.  During development of a separate claim, his service personnel records were obtained for the claims file along with a copy of orders one granting the Veteran an Army Commendation Medal and the other sending the Veteran back to the continental U.S.  There is no mention of a skin disability in those records, nor has the Veteran asserted that they are relevant in this regard.  The Board sees no way in which his service personnel records and orders address any element of his skin disability claim.  The mere submission of additional service department records does not require reconsideration; they must be "relevant."  Id.  The Board finds that the service personnel records are not relevant and do not vitiate the finality of the prior rating decision.  Reopening is required.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The June 1991 rating decision denied the claim because the Veteran's service treatment records did not show complaint, diagnosis, or treatment for any type of skin disability or any problem with the feet.

The December 1994 rating decision denied the claim because the evidence did not support a nexus between the claimed condition and herbicide exposure and that there was no other basis for service connection.  

In his original claim, the Veteran provided few details regarding the skin disability.  He stated that he had skin irritation of his feet that began in November 1969.  

The evidence received since the last prior final denial includes the January 2009 Notice of Disagreement.  He stated that he had psoriasis that began with his feet and gradually spread to his legs, back, head and around his waist.  The new evidence also includes his October 2012 testimony.  He stated that he had symptoms of itching of the feet in service and that during service in Vietnam he would be out during the rainy season and that his feet would stay wet for weeks.  He testified that he was diagnosed with psoriasis in 1971 by a private doctor.  

This evidence is pertinent to whether the disability had its onset during service and whether he has had symptoms since service, elements which were denied in the previous rating decisions.  This evidence is generally favorable to the claim.  The Board finds that new and material evidence has been received.  Reopening is warranted.  See 38 C.F.R. § 3.156(a).  This issue will be discussed further in the Remand section below.

III. Service Connection

The Veteran contends that he has hearing loss and tinnitus which are due to combat noise exposure in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

 Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

At a November 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
20
LEFT
25
25
35
50
55

Speech recognition was 96 percent in the right ear and 94 percent in the left.  The Veteran was also diagnosed with tinnitus.  

The Veteran's hearing was reevaluated at an April 2011 audiology consultation.  While the specific hearing scores are not of record, the audiologist indicated that his right ear hearing had not changed since his November 2007 VA examination while the left ear had worsened.  

The Veteran has a left ear hearing loss disability for VA purposes, but not a right ear hearing loss disability according to the audiometric findings.  See Hensley, supra.  

The Veteran and his family testified as to his difficulty hearing.  The Board does not question the competence or credibility of the Veteran or his family as to their present observations of his difficulty hearing.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The regulation requires measurement in accordance with a technical test which is not within a lay observer's competence to report.  Neither the Veteran nor his family has stated that a medical professional has indicated that the Veteran has a right ear hearing loss disability within the VA definition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  The Board places great weight on the November 2007 and April 2011 findings with regard to the Veteran's hearing acuity because these are the only pieces of evidence that indicate the use of the relevant test to determine the existence of a current disability within the regulation.  The April 2011 examiner indicated that the hearing sensitivity in the right ear was unchanged since the November 2007 examination.  The Veteran has not indicated that another audiologist diagnosed him with right ear hearing loss within the meaning of the regulation or that another competent audiometric examination is outstanding.  A current disability for VA purposes exists where a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The weight of the probative evidence shows that the Veteran has not had a right ear hearing loss disability at the time he filed his September 2007 claim or thereafter.  The Board finds that the Veteran does not have a right ear hearing loss disability.  Service connection must be denied for right ear hearing loss, regardless of theory of entitlement or the incidents of service.  See Degmetich.  

The Board finds that the Veteran does have a left ear hearing loss disability and tinnitus.  The first element of service connection is satisfied as to those claims.  See Shedden.  

The Veteran contends that he had noise exposure during service in combat in Vietnam.  His service personnel records show that he served as an armor crewman in Vietnam from March 1969 to March 1970.  He is also in receipt of the Combat Infantryman's Badge.  His participation in combat is well established.  Noise exposure is consistent with combat.  38 U.S.C.A. § 1154(b).  In-service noise exposure is shown by the record.  See Shedden. 

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the reasons discussed below, the weight of the competent evidence is against the left ear hearing loss and tinnitus claims.

The Veteran testified before the undersigned that he had hearing loss and tinnitus beginning in combat in Vietnam.  He testified that he had these problems ever since service.  His testimony is within his competency as a lay observer.  See Jandreau.  He is not competent to diagnose left ear hearing loss as a disability at any point, only to observe diminished hearing acuity.  He is competent to report symptoms of tinnitus and when those symptoms began.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran must also present credible lay evidence.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

At entry to service in December 1968, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
N/A
-5
LEFT
0
0
-5
N/A
-5

At separation from service in March 1970, the Veteran did not undergo audiometric testing.  A whispered voice test was administered showing 15/15 hearing in both ears.  He completed a report of medical history in which he denied hearing loss and ear, nose or throat trouble.  

A claimant may establish service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's previous statements in support of his claim present some conflict with his testimony.  His September 2007 claim did not state when his bilateral hearing loss or tinnitus began.  At a November 2007 VA examination, he reported that he first noticed tinnitus in the late 1970's.  His January 2009 Notice of Disagreement argued that he had combat noise exposure and that he was in an armored personnel carrier (APC) that ran over a mine, causing a loud explosion that effected his hearing and that he had tinnitus as a result.  His August 2010 VA Form 9 states that he was exposed to extreme noises without hearing protection and that he had tinnitus.  He reported left ear hearing loss, constant since he returned from Vietnam, at a May 2011 otolaryngology consult.  He also reported tinnitus.  

The Veteran's service treatment records do show that he had x-rays taken after his APC hit a land mine in June 1969.  He had contusions of the right anterior thigh and left trapezius.  The x-rays were negative.  No complaint regarding his hearing or tinnitus was recorded.  

Most of the above statements do not address the date of onset of tinnitus.  He argues that he had tinnitus as a result of noise exposure; he does not state that he had tinnitus ever since service.  The one entry to describe onset of tinnitus is the November 2007 VA examination report, which is in direct conflict with his testimony before the undersigned.  

The RO sent the Veteran's record for a November 2007 VA examination and opinion to determine if his current complaints of hearing loss and tinnitus were related to service.  The examiner elicited a lengthy history of post service noise exposure albeit with the use of hearing protection.  The Veteran endorsed firearm use, factory/plant noise, truck driving, use of power tools including a jack hammer, chainsaw, lawn mower, weed eater, and leaf blower, and farm equipment.  He reported worked for an aluminum company in 1970 where he stayed for 37 years operating overhead cranes, furnaces, shipping and in the pot room.  He was a tap and carbon changer.  He reported that his employer would test his hearing annually in the late 1970's or early 1980's.  At the time, he indicated that his hearing loss began in the late 1970's.  Following interview and examination of the Veteran and review of the claims file and his service treatment records, the examiner concluded that his left ear hearing loss and tinnitus were not at least as likely as not related to service.  The examiner relied on the normal whisper test, occupational noise exposure beginning immediately after discharge, the lack of a report of acoustic trauma that would have effected the left more than the right side and tinnitus onset in the late 1970's as reasons for the opinions.  

The Veteran's VA treatment records contain April and May 2011 consultation entries that record his lay history of left ear hearing loss and tinnitus since service.  These were merely transcriptions of the Veteran's lay history and not exercises in medical judgment inasmuch as no rationale was given for the history recorded.  These amount to repetitions of the lay history the Veteran has provided elsewhere and not medical evidence in favor of the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds that the evidence against a nexus between the Veteran's left ear hearing loss and service outweighs the evidence in favor.  The current left ear hearing loss diagnosis is not in question.  His noise exposure during combat is also not in question.  The Veteran has contended that his hearing loss has been present since service, but he cannot diagnose himself with hearing loss, only report his lay observation of diminished hearing acuity.  The Board has considered his family's testimony, but his persistent difficulty hearing does not amount to a valid observation of a present hearing loss disability for VA purposes.  The Board also emphasizes that he brought his claim 37 years after separation.  The length of time since service does not weigh in favor of this claim as memory may fail over such an extended period.  , 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in the assessment of the claim of service connection).  The Veteran had normal hearing at separation albeit on an unreliable test.  Importantly, he denied hearing loss or ear trouble at that time.  The sole medical opinion of record relies on the asymmetry of hearing loss in the left but not the right side.  The Board also considers this to be of great significance.  The Veteran denied the use of hearing protection during combat.  The account of combat does not adequately explain why the left, but not right, ear hearing is diminished.  The examiner elicited a significant post service history of noise exposure in civilian life.  The opinion was that the hearing loss was not related to noise exposure during service.  This is the sole medical opinion to address this point.  Service connection on a direct basis for left ear hearing loss is denied.  See Shedden.  

The Board also finds that the evidence against a nexus between the Veteran's tinnitus and service outweighs the evidence in favor.  His 2007 and 2012 statements as to when his tinnitus began are in direct conflict, minimizing their probative value.  The other lay testimony presented by the Veteran's family did not address tinnitus.  There is no mention of tinnitus in the Veteran's service treatment records.  He denied ear trouble at separation in 1970.  The 2007 VA opinion is against the claim, relying on his initial statement that the tinnitus began in the late 1970's.  He also had post service occupational noise exposure.  The examiner had an accurate history of reported post-service noise exposure with the use of hearing protection, which was considered in rendering the medical opinion.  Given his conflicting statements, the negative nexus opinion and lack of other evidence on which to rely in associating tinnitus to service, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's tinnitus and service, to include noise exposure in combat.  Service connection on a direct basis for tinnitus must be denied.  See Shedden.  

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system, including sensorineural hearing loss, become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss was not manifest until several years after service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss and tinnitus claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board must remand the skin disability and arthritis claims for additional development.  

The Veteran has testified that he had cracking of the skin between his toes while he was in service in Vietnam and that the condition continued and spread to the rest of his body after service.  The Veteran also testified that a private doctor diagnosed him with psoriasis in 1971, the year following service.  Review of the Veteran's VA treatment records show a variety of other skin disorders, but not psoriasis.  The Board finds that a VA examination and opinion is necessary to determine whether the Veteran has psoriasis and whether his current skin disabilities are related to service.  

The Board must also remand the Veteran's arthritis of the right foot and shoulder claim.  As mentioned, the Veteran testified that he was told in 1971 that he had psoriasis.  He also testified that the doctor warned him that he would have arthritis later in life as a result of the psoriasis.  He is generally competent to report what he has been told by a medical professional.  See Jandreau.  The secondary theory of entitlement results in a situation where the arthritis claim is intertwined with the skin disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Board will remand so that the claims may be addressed together.  

As the arthritis claim must be remanded regardless, the Board takes this opportunity to more fully develop the record.  The Veteran did not allege this secondary service connection theory while his claim was being processed by the RO.  The RO did not provide notice of the elements necessary to substantiate a claim on a secondary service connection basis.  The Board remands for corrective notice.  The VA examination and opinion obtained by the RO did not indicate whether the Veteran had psoriatic arthritis or whether the arthritis was the result of psoriasis.  In the event that the Veteran is found to have psoriasis that is related to service, the Veteran should be scheduled for a VA examination to obtain an opinion as to whether his right shoulder and foot arthritis are due to psoriasis.  


Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the right shoulder and foot arthritis claim.  The notice should inform the Veteran the elements necessary to substantiate a claim for service connection on a secondary basis.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Afford the Veteran a VA dermatology examination to determine the nature and etiology of any skin disorders that may be present.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  The examiner should address the following issues:

a. The examiner should identify all skin disabilities present.

b. The examiner should identify all skin disabilities present, including psoriasis.

c. If psoriasis is not present, the examiner should opine as to whether the Veteran has ever at least as likely as not met the criteria for a diagnosis of psoriasis.

d. The examiner must opine whether any present skin disability is at least as likely as not related to the Veteran's lay history of skin irritation during service in Vietnam.  In offering the opinion, the examiner must discuss whether the Veteran's account of symptoms since service is consistent with a current skin disability or whether the Veteran has developed distinct, unrelated skin disabilities.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided.  

3.  If and only if the Veteran is found to have a skin disability related to service, including psoriasis, afford the Veteran a VA joints examination to determine the nature and etiology of the right shoulder and foot arthritis.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  The examiner should opine whether the psoriasis at least as likely as not a) caused or b) aggravated the Veteran's right shoulder and foot arthritis.  

4.  Then, the RO should readjudicate the remaining claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


